DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to amendment filed on 9/27/2021. Claims 1-19 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 10, 11, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djordjevic et al. (US Pub. No. 2019/0320376) in view of Bendlin et al. (US Pub. No. 2021/0345135).
Regarding claims 1, 10, 19, Djordjevic discloses a virtualized Hetnet Gateway (HNG) (figures 4 and 5: SDN-C), a method, a non-transitory computer medium containing instructions which when executed at a processor, cause the processor to perform (paragraph 91); for a 2G network (paragraph 39: 2G/GSM network), comprising:
 a processor (figure 6 processor 620); and

	wherein the virtual machine provides a plurality of virtualized network functions (VNFs) (figure 7; topology and UE discovery, X2 handler; paragraphs 54 and 59).
	Djordjevic further teach the a radio access network could be 2G, 3G, Wi-Fi, etc. (paragraph 35).
	Djordjevic does not teach the HGN provides gateway functionality to two or more of 2G, 3G, 4G, 5G, and Wi-Fi cores.
	However, in the same field of endeavor, Bendlin discloses the HGN provides gateway functionality to two or more of 2G, 3G, 4G, 5G, and Wi-Fi cores (paragraphs 46 and 50: SDN controller instantiates VNFs to function as gateways, PGW 110 comprise VNFs instantiated on host device. Paragraphs 30, 33, and 56 discloses radio access network of hybrid 4G/5G or any two or more of 2G-5G).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to substitute a SDN controller in Bendlin for the SDN controller in Djordjevic for predictable result of providing services to networks.

	Regarding claims 2 and 11, all limitations of claims 1 and 10 are disclosed above. Djordjevic further discloses wherein a virtualized function comprises a 
Regarding claims 5 and 14, all limitations of claim 1 and 10 are disclosed above. Djordjevic further discloses the virtual machine operates with all G networks (paragraph 39: 2G, 3G…).

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djordjevic et al. (US Pub. No. 2019/0320376) in view of Bendlin et al. (US Pub. No. 2021/0345135) in view of Miyagawa et al. (US Pub. No. 2013/0072199).
Regarding claims 3 and 12, all limitations of claim 1 and 10 are disclosed above. Djordjevic does not teach but Miyagawa discloses a virtualized function comprises a Radio Network Controller (RNC) (figure 3 virtual RNC; paragraph 71).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Djordjevic a virtualized function comprises a Radio Network Controller (RNC).
The motivation would have been for at least handover function (abstract).

Claims 4, 7, 9, 13, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djordjevic et al. (US Pub. No. 2019/0320376) in view of Bendlin et al. (US Pub. No. 2021/0345135) in view of Chen et al. (US Pub. No. 2018/0302807).
Regarding claims 4 and 13, all limitations of claim 1 and 10 are disclosed above. Djordjevic’s paragraph 54 discloses virtual function in base station. Djordjevic does not teach but Chen discloses a virtualized function comprises a Self-Organizing Network (SON) (see figure 1 SON module 230-1 in base station 150; paragraph 48).

The motivation would have been to minimize operating cost (paragraph 5).
Regarding claims 7 and 16, all limitations of claim 4  and 13 are disclosed above. Djordjevic does not teach but Chen discloses the SON gathers analytics of the network (paragraph 298 in view of paragraph 105: WCC/SON collects network statistics).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Djordjevic the SON gathers analytics of the network.
The motivation would have been to route and link calculation (paragraph 298).
Regarding claims 9 and 18, all limitations of claim 4 and 13 are disclosed above. Djordjevic does not teach but Chen discloses the HNG provides at least one of SON based OAM (paragraph 48: SON 230-1 performs all functions described therein), SON based power management, SON based frequency hopping and SON based channel allocation.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Djordjevic the HNG provides at least one of SON based OAM.
The motivation would have been to perform network’s functions.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djordjevic et al. (US Pub. No. 2019/0320376) in view of Bendlin et al. (US Pub. No. 2021/0345135) in view of Ahluwalia et al. (US Pub. No. 2016/0192235).
Regarding claims 6 and 15, all limitations of claim 1 and 10  are disclosed above. Djordjevic does not teach but Ahluwalia discloses the HNG throttles down a satellite backhaul link during non-peak hours (paragraph 30: significant amount of backhaul bandwidth during peak times; thus, less bandwidth during other times (off-peak).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Djordjevic the HNG throttles down a satellite backhaul link during non-peak hours.
	The motivation would have been to save cost (paragraph 30: less costs per bit).

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djordjevic et al. (US Pub. No. 2019/0320376) in view of Bendlin et al. (US Pub. No. 2021/0345135) in view of Chen et al. (US Pub. No. 2018/0302807) in view of Miyagawa et al. (US Pub. No. 2013/0072199).
Regarding claims 8 and 17, all limitations of claims 4 and 13 are disclosed above. Djordjevic does not teach but Miyagawa discloses the HNG provides at least one of handover (paragraph 71 and abstract), paging optimization, RTP localization, traffic concentration, and providing an OAM interface.

The motivation would have been to have better link/connection.

Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive. 
In page 5 of Remark, the Applicant argues that Djordjevic does not teach the HGN provides gateway functionality to two or more of 2G, 3G, 4G, 5G, and Wi-Fi cores. The Examiner notes that a newly discovered reference, Bendlin, teaches the claimed limitation. Thus, the argument is moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhaskaran et al. (US Pub. No. 2017/0126618) teaches a SDN controller providing gateway functions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466